Citation Nr: 1113211	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for spondylitis of the spine.  

2.  Entitlement to service connection for arthritis of the hips. 

3.  Entitlement to service connection for arthritis of the knees.  

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2010 Board remand.  It was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file, however, is serviced by the RO in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran participated in a Travel Board hearing in March 2010 before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  In December 2010, the Board sent the Veteran a letter offering him an opportunity for an additional hearing.  In a statement dated in December 2010, the Veteran asked to appear at a hearing before a Veterans Law Judge at the RO.  

In light of the above, the Board finds that the Veteran should be afforded the opportunity to participate in a Board hearing.  On remand, a hearing must be scheduled and notice sent to the Veteran at his current address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board or Videoconference hearing at the RO before a member of the Board at the next available opportunity.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


